Per Curiam : There was error in sustaining the demurrer to the amended additional replication. It shows that plaintiff’s cattle were in Demerit’s field with the consent of the latter, and they passed thence upon the premises of the defendant through a breach in the partition fence, made by the cattle of the defendant himself. The breach thus made, it was his duty to repair. Under such circumstances the defendant had no more right to take up and hold plaintiff’s cattle under the act of 1867, entitled “Domestic Animals,” than he would have had if the breach in the fence had been made by the defendant himself, instead of by his cattle. The judgment is reversed and the cause remanded. Judgment reversed.